Citation Nr: 0525391	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The propriety of the initial evaluations for post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling from 
June 18, 1996; 30 percent disabling from November 7, 1996; 
and 70 percent disabling from September 8, 1997, to October 
26, 2000.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from May 1969 to April 1971, 
including a tour of duty in the Republic of Vietnam from 
August 1970 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma, which denied a claim of 
service connection for PTSD (received at the RO on June 18, 
1996).  

An August 2001 RO decision granted the claim of service 
connection for PTSD, and assigned an initial 30 percent 
evaluation effective from June 8, 1999.  A January 2003 RO 
decision granted a 100 percent (schedular basis) evaluation 
for PTSD, effective from May 17, 2001.  

In a decision of December 2003, the Board reviewed a claim of 
entitlement to an effective date, prior to June 8, 1999, for 
the grant of service connection for PTSD, and determined that 
a June 18, 1996, effective date was warranted for the grant 
of service connection for PTSD.  This matter is not on 
appeal.  The December 2003 Board decision also remanded that 
portion of the appeal with regard to the propriety of an 
initial evaluation for the veteran's service-connected PTSD.  

In a February 2004 decision, the RO effectuated the December 
2003 Board decision and assigned an initial 10 percent 
disability evaluation for PTSD from June 18, 1996.  At that 
time, the RO also assigned a 30 percent evaluation from 
November 7, 1996, a 70 percent evaluation from September 8, 
1997, and a 100 percent evaluation from October 27, 2000.  
The assignment of a 100 percent rating from October 27, 2000, 
was clearly a full grant of the benefit sought on appeal.  It 
is for this reason that the issues have been characterized as 
shown above.

In argument of counsel, dated in April 2004, the veteran's 
attorney argued the RO had erred by not considering a claim 
of entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability 
(TDIU).  Since the veteran has been rated 100 percent 
disabled since October 27, 2000, a claim for TDIU from that 
date to the present would be moot.  If the attorney feels a 
formal or informal claim for TDIU was filed prior to that 
date, he should identify such for the RO.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Given the continuing need for necessary evidence, the Board 
finds that a second Remand is required, even though this 
action will, regrettably, further delay a decision in this 
matter.  See 38 C.F.R. §§ 3.327, 19.9 (2004).  

Medical development remains to be completed, as the clinical 
evidence presently of record is incomplete.  The veteran's VA 
treatment records have been obtained at various times since 
he initiated his claim.  From the progress notes in the file, 
it is clear that he was hospitalized from May 19-28, 1999, 
and from January 26 to February 2, 2001.  It appears the 
discharge summary from the 1999 hospitalization is of record, 
but not the one from 2001.  In fact, the last treatment 
records in the file are dated in 2001.  Moreover, while the 
veteran is repeatedly identified as attending monthly VA PTSD 
group counseling, only records dated in 1998 are presently on 
file.  A request must be made for copies of all VA 
psychiatric treatment records, including any group or 
individual therapy notes.  

The issue in this case is the rating to be assigned the 
veteran's PTSD for the time periods between June 18, 1996, 
and October 26, 2000.  This does not mean, however, that 
records for treatment since 2000 are irrelevant.  See McGrath 
v. Gober, 14 Vet. App. 28, 35 (2000) (with a pending original 
claim for benefits, the date the evidence was submitted or 
received is irrelevant, even if evidence regards symptoms 
present for many years).  It is possible that VA records 
exist dated after October 27, 2000, that contain information 
about the severity of the veteran's psychiatric disorder 
prior to that date.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should request and obtain 
all outstanding VA psychiatric treatment 
and hospitalization reports from the VA 
medical center located in Topeka, Kansas, 
dated from 1995 to the present, as well 
as all mental health, group, or 
individual therapy notes and records 
during this time period.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file-with 
full and complete documentation of all 
efforts in regard to the completion of 
the above maintained in the veteran's 
claims file.  

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  Then, after undertaking any 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the matter of the 
propriety of the initial evaluations for 
PTSD, under the old and new criteria for 
rating psychiatric disorders.  If the 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the VBA AMC should issue a SSOC.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


